Title: To James Madison from Elias Vander Horst, 28 August 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


28 August 1801, Bristol. Encloses letter from Marcus Lynch, Jr., member of Lynch, Roberts, and Woodward of Cork, where he is also agent for the British East India Company, and requests JM to obtain for him the post he solicits, if vacant. Firm of Nesbitt, Stewart and Nesbitt, Lynch’s reference, ranks among the first in London.
 

   RC and enclosure (DNA: RG 59, CD, Bristol, vol. 2). RC 1 p.; marked “(Copy)”; docketed by Wagner as received 23 Oct. Lynch’s 16 Aug. letter to Vander Horst (1 p.) requested his support for appointment as consul at Cork.


   A full transcription of this document has been added to the digital edition.
